Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “The method of claim 10” appears to be referring to “The method of claim 1”.  
Claim 14 recites “The method of claim 1 where an instrument …” appears to be referring to “the instrument” introduced in independent claim 1, therefore it should be “The method of claim 1 where the instrument …” for consistency and clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13 recites the limitation "the building operating system’s interface". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Ray et al. (US 20180299845).

Claim 1, Ray teaches a method to monitor building parameters (abstract) comprising: 
installing in a building area an instrument for each parameter of interest (par. 71-72: installing sensors in across multiple spaces), 
recording in a database the instrument data along with time stamps (par. 154&248&264: data aggregation circuit 2014 is configured to receive, organize, and combine data relating to various metrics from various spaces or places and various types of sensors and other environmental control assets), 
comparing the instrument data with threshold conditions (par. 66: space profile may provide a first occupancy threshold for evaluating whether the space is fully occupied), 
displaying real-time data on a user interface (par. 265: Video interface 408 is shown to display a live video feed of a security camera associated with the Front Lobby space and further includes a selection of video feeds), 
displaying an alert signal when a threshold condition is met (par. 201: graphical user interface generator 2016 uses the prioritization and criticalities to order, filter, and sort the alarms, faults, metrics, etc. provided to a user); 
where a set of threshold conditions for a building area: 
corresponds to the intended use of the building area, and 
is selected collectively as a mode for the building area (par. 6-8: the space profile includes a triggering condition for each mode in the plurality of modes).

Claim 2, Ray teaches wherein a building is conceptually divided into a plurality of distinguishable areas associated with a building and wherein each building area is monitored by a variety of instruments transmitting data to a database (par. 5, 102: One implementation of the present disclosure is a building management system for managing one or more places that include one or more spaces. The building management system includes a plurality of devices of building equipment that operate across multiple building equipment domains).

Claim 3, Ray teaches wherein the data is recorded in a database with time stamps (par. 248 and 264: Space activity interface 406 includes time series activity information associated with the Front Lobby space (i.e., a history of activity)).

Claim 4, Ray teaches wherein software allows a building operator to record acceptable conditions in the database and wherein a set of acceptable conditions for a specific building area recorded in a database by a building operator is grouped together as a mode for the building area (par. 68&160: user inputs to update changed to space profile which includes space characteristics).

Claim 5, Ray teaches wherein a processor and software processes instrument data to identify instrument conditions that are beyond the scope of mode selected by a building operator (par. 16&66&134: the device may determine various modes that can be used to save money in the space based on this comparison. Further, if a space is not operating how it usually operates, a device of the space may generate an alarm. Further, a device associated with the space may determine whether the space is being under-utilized or over-utilized.).

Claim 6, Ray teaches wherein if an instrument condition is beyond the scope of a mode, an alert is provided to a building operator, specifying which condition has been breached (par. 66&134&201: the graphical user interface generator 2016 may present alarms associated with a space or place with a high criticality in a way that interrupts other functions of a graphical user interface.).

Claim 7, Ray teaches wherein the mode of a building area is selected among a plurality of modes and each mode represents a distinct set of conditions that can be breached (par. 5:  The first space profile includes a plurality of modes each corresponding to a different functional state of the space. The control engine is also configured to select a mode of the plurality of modes of the first space profile, determine a setting of the set of settings of the first space profile based on the selected mode, and control the one or more devices that serve the space in accordance with the settings defined by the first space profile and the selected mode.).

Claim 8, Ray teaches wherein available modes include two or more of the following intended uses of a building area: normal, vacancy, short-term rental, service, vacation, pet accommodation (par. 18: situation such as patient room equivalent to normal; job to be done such as operating room equivalent to service).

Claim 9, Ray teaches wherein a building operator can provide a building occupant, through an occupant-specific interface, with the option as to which mode from a subset of modes applies to an occupant-related building area (par. 68: Mode changes may be triggered based on input from various sensors, specialty systems, user inputs .. o allow for efficient transition between modes precisely as needed by occupants of a space).

Claim 10, Ray teaches instrument conditions stored in the database can be observed in real-time by a building operator, whether or not a condition is breached (par. 148&222&264-265: Video interface 408 is shown to display a live video feed of a security camera associated with the Front Lobby space and further includes a selection of video feeds).

Claim 11, Ray teaches wherein instrument conditions stored in the database can be observed by a building operator at any time after the data was recorded (par. 148&222&264-265: In this regard, interface 400 may store information pertaining to what each video feed displays. For example, camera 1 may point at a particular door 1 that security system has a security system 1 for. In this regard, camera 1 may be associated with security system 1 so that interface 400 can display video feed from camera 1 in response to determining that security system 1 has detected an intrusion (e.g., door forced open, window broken, etc.). Further, when an alarm is tripped as detected by the security system, some and/or all of the video feeds of the cameras of the Front Lobby space can be recorded by video interface 408 and saved to a location that a user can review the recorded video feeds. In one example, a particular door and/or window is forced open, and is detected by the security system of the Front Lobby space. The particular door is associated with a particular camera of the Front Lobby space, for example, the particular camera points at the particular door and captures a video feed of the particular door. Video interface 408 records and saves the video feed of the particular camera of the Front Lobby space so that a user can review the video feed.).

Claim 12, Ray teaches wherein data is from a building occupant’s profile information; data is the direct result of an instrument (par. 154&248&264: data aggregation circuit 2014 is configured to receive, organize, and combine data relating to various metrics from various spaces or places and various types of sensors and other environmental control assets); data is the direct result of a switch being operated; data is the indirect result of processing data obtained by a single instrument over the course of a time interval; data is the indirect result of processing data obtained by a plurality of instruments during a same time interval and/or; data is binary in that the result is either below or above a pre-set threshold and can be represented by either 0 or 1.

Claim 13, Ray teaches wherein a building operator can alternatively select what data is to be displayed on the building operating system’s interface (par. 262-263: user selects particular space to view equipment of various system).

Claim 14, Ray teaches where an instrument is a water level indicator, a thermometer, a hygrometer, a sound level meter; a glass break detector; a sound analyzer; a smoke detector; a carbon monoxide detector; a radon gas detector; a gas sensor; a magnet switch; an electricity meter an electrical power meter an ammeter; a voltmeter a magnetometer; a motion sensor; an infrared detector; an optical sensor; a camera; an electromagnetic radiation detector; a barometer; a sensor pad; a manual push button; a keypad; a keyboard; an accelerometer; a gyroscope; a pressure sensor; a touch pad or a switch (par. 2&93: For example, a group of devices for a particular physical space may include security cameras, entry access sensors, lighting devices, a thermostat, and/or air conditioning devices).

Claim 15, Ray teaches an apparatus having the ability to implement the method of claim 1 (see claims 1 and 5 rejection above) and comprising:
at least one instrument, at least one database, at least one processor, at least one software, at least one user interface (par. 152: Referring now to FIG. 15, a detailed block diagram of the unified control engine 1902 is shown, according to an exemplary embodiment. The unified control engine 1902 includes a variety of circuits, engines, databases, etc. that facilitate unified control of the environmental control assets 1904 to fulfil the missions of the spaces or places. It should be understood that the unified control engine 1902 and the components thereof are highly configurable for various implementations. In the embodiment shown, the unified control engine 1902 is a discrete computing platform that includes the various circuits, etc., while in other embodiments various components and features of the unified control engine 1902 may be distributed across various servers, engines, devices, controllers, cloud-based computing resources, etc. included with a building management system. In some embodiments, the unified control engine 1902 includes non-transitory machine readable media executable by a processor to perform the functions and features described herein. The unified control engine 1902 is scalable, i.e., the unified control engine 1902 may be applied to a place (to control the place and its child places or spaces), to a single space, or to any other combination or number of spaces and places).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683